Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 1 of 7 PageID 1869




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


    TINA JAECKLE,

          Plaintiff,

    v.                                            Case No. 3:19-cv-1323-J-32MCR

    FLAGLER COLLEGE, INC.,

          Defendant.



                                       ORDER

          This employment retaliation case is before the Court on Defendant

    Flagler College, Inc.’s Motion to Strike or Alternatively, to Dismiss Plaintiff’s

    Claim for Punitive Damages (Doc. 38), Flagler’s Amended Motion for Protective

    Order (Doc. 42), and Plaintiff Tina Jaeckle’s Motion for Extension of Time to

    Complete Discovery and to Extend All Deadlines (Doc. 49). 1 The Court held a

    hearing on the motions on August 20, 2020, the record of which is incorporated

    by reference. The Court ruled from the bench on the Amended Motion for

    Protective Order (Doc. 42) and the Motion for Extension (Doc. 49), taking under




          1 Jaeckle also provided a Supplement to the Motion to Extend Deadlines
    (Doc. 50), indicating that the motion was unopposed by Flagler.
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 2 of 7 PageID 1870




    advisement the Motion to Strike (Doc. 38) regarding punitive damages under

    Title IX.

          The Court previously granted Jaeckle’s request to amend her complaint

    to add a prayer for punitive damages. (Doc. 36). However, Flagler now raises

    the issue again in its motion to strike punitive damages from the Second

    Amended Complaint, and the matter is therefore ripe for decision.

          Under Federal Rule of Civil Procedure 12(f), the Court may “strike from

    a pleading an insufficient defense or any redundant, immaterial, impertinent,

    or scandalous matter” on its own or by motion of either party. Fed. R. Civ. P.

    12(f). A motion to strike serves “to clean up the pleadings, streamline litigation,

    and avoid unnecessary forays into immaterial matters.” Hodge v. Orlando

    Utilities Comm’n, 6:09-cv-1059-ORL-19DAB, 2009 WL 4042930, at *4 (M.D.

    Fla. Nov. 23, 2009) (citing McInerney v. Moyer Lumber & Hardware, Inc., 244

    F. Supp. 2d 393, 402 (E.D. Pa. 2002)). While motions to strike are generally

    disfavored and should not be used to determine disputed questions of fact or

    disputed and substantial questions of law, Geisinger v. Armstrong World

    Indus., Inc., No. 90—872-CIV-SPELLMAN, 1990 WL 120749, at *2 (S.D. Fla.

    Aug. 10, 1990) (citing Augustus v. Bd. of Pub. Instruction of Escambia Cty., 306

    F.2d 862, 868 (5th Cir. 1962)), “a prayer for relief not available under the

    applicable law is properly subject to a motion to strike.” Id. (citing 2 Moore’s




                                            2
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 3 of 7 PageID 1871




    Federal Practice ¶ 12.37[3] (3d ed. 2009)). Motions to strike can be a useful

    vehicle to determine the legal propriety of a punitive damages claim. 2

          In 2002, the Supreme Court in Barnes v. Gorman decided that “[b]ecause

    punitive damages may not be awarded in private suits brought under Title VI

    of the 1964 Civil Rights Act, it follows that they may not be awarded in suits

    brought under § 202 of the ADA and § 504 of the Rehabilitation Act.” 536 U.S.

    181, 189 (2002). Months later, the Fourth Circuit extended the logic of Barnes

    to conclude that punitive damages were not available under Title IX in an action

    by a student against Duke University for persistent gender discrimination.

    Mercer v. Duke Univ., 50 Fed. App’x 643 (4th Cir. 2002). The Mercer Court

    stated that “Title IX . . . is also modeled after Title VI and is interpreted and

    applied in the same manner at Title VI.” Id. at 644.

          In the wake of Barnes and Mercer, district courts across the country have

    held that punitive damages are not allowed in private actions under Title IX.

    Doe v. Sch. Bd. of Miami-Dade Cty., 403 F. Supp. 3d 1241, 1268-69 (S.D. Fla.

    2019) (“In the absence of binding precedent to the contrary, the Court adopts

    Mercer’s reasoning as the Court’s own.”); Sadeghian v. Univ. of S. Alabama, No.

    CV 18-00009-JB-B, 2018 WL 7106981, at *20 (S.D. Ala. Dec. 4, 2018), report

    and recommendation adopted, No. CV-18-00009-JB-B, 2019 WL 289818 (S.D.


          In any event, Defendant alternatively moves to dismiss the punitive
          2

    damages claim. (Doc. 38).


                                           3
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 4 of 7 PageID 1872




    Ala. Jan. 22, 2019) (granting motion to dismiss to the extent that plaintiff

    sought punitive damages under Title IX); Ayala v. Omogbehin, No. CV-H-16-

    2503, 2016 WL 7374224, at *4 (S.D. Tex. Dec. 20, 2016) (“Although it is correct

    that damages are recoverable, it is clear that punitive damages are not

    recoverable under Title IX.”); Benacquista v. Spratt, 217 F. Supp. 3d 588, 607

    (N.D.N.Y. 2016) (finding that punitive damages were not recoverable against a

    school district or school board); Minnis v. Bd. of Sup’rs of Louisiana State Univ.

    & Agric. & Mech. Coll., 972 F. Supp. 2d 878, 889 (M.D. La. 2013) (granting

    motion to dismiss insofar as complaint sought punitive damages under Title

    IX); Alston v. N. Carolina A & T State Univ., 304 F. Supp. 2d 774, 784 (M.D.N.C.

    2004) (dismissing claims for punitive damages for alleged violations of Title IX).

    Jaeckle does not cite any authority following Barnes that allows for punitive

    damages under Title IX. (See Doc. 46). 3 While the Eleventh Circuit has not

    directly addressed the issue, it has commented on the relationship among the

    Rehabilitation Act, Title VI, and Title IX:

          [T]he three statutes share the same Constitutional foundation:
          Congress enacted all three pursuant to its powers under the
          Spending Clause, U.S. Const., art. I, § 8, cl. 1. As the Supreme
          Court has noted, Spending Clause legislation is analogous to a
          contract between the federal government and recipients of federal
          funds . . . . Accordingly, the Court has applied the same contract-


          3Jaeckle relies heavily on the pre-Barnes decision of Canty v. Old
    Rochester Reg'l Sch. Dist., 66 F. Supp. 2d 114 (D. Mass. 1999), but its vitality
    was sapped by Barnes and Mercer.

                                            4
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 5 of 7 PageID 1873




          law analogy to define the scope of private damages remedies
          available under the RA, Title VI, and Title IX.

    Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 347 (11th Cir. 2012). This

    makes it seem likely that the Eleventh Circuit would follow the reasoning of

    Barnes and Mercer and hold that a private Title IX action would not authorize

    a punitive damages claim.

          Jaeckle attempts to draw a distinction between actions in which students

    bring Title IX discrimination claims against institutions and actions in which

    former employees bring Title IX retaliation claims against their former

    employers. (Doc. 46 at 6-9). She argues that in the context of retaliation claims,

    Title IX is more akin to Title VII of the Civil Rights Act of 1964, which allows

    for punitive damages in private actions against private employers. Id. It is true

    that Title VII’s liability framework governs Title IX retaliation claims. See Doe

    v. Mercy Catholic Med. Ctr., 850 F.3d 545, 564 (3d Cir. 2017) (“Title VII’s

    familiar retaliation framework ‘generally governs’ Title IX retaliation claims.”).

    However, liability and remedies are different matters. Available remedies are

    broader under Title VII than Title IX because Congress has specifically

    authorized punitive damages in cases of intentional employment discrimination

    under Title VII. 42 U.S.C. § 1981(b)(1); Kolstad v. Am. Dental Ass’n, 527 U.S.

    526, 534 (1999) (“With the passage of the 1991 [Civil Rights] Act, Congress

    provided for additional remedies, including punitive damages, for certain



                                            5
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 6 of 7 PageID 1874




    classes of Title VII and ADA violations.”) Congress has not statutorily

    authorized punitive damages under Title IX. Thus, the available remedies

    under Title IX mirror those of Title VI rather than those of Title VII.

          Following Barnes, Mercer, and Liese, and in the absence of authority

    allowing punitive damages in a private action under Title IX, the Court strikes

    Jaeckle’s punitive damages claim from Count II of the Second Amended

    Complaint (Doc. 37). 4

          Accordingly, it is hereby

          ORDERED:

          1.    Defendant’s Motion to Strike or Alternatively, to Dismiss Plaintiff’s

    Claim for Punitive Damages (Doc. 38) is GRANTED. Plaintiff’s prayer for

    punitive damages in Count II of the Second Amended Complaint (Doc. 37 at 12)

    is stricken. Defendant should file an answer to Plaintiff’s Second Amended

    Complaint (Doc. 37) no later than September 17, 2020.

          2.    Defendant’s Amended Motion for Protective Order (Doc. 42) is

    GRANTED in part, to the extent stated on the record at the August 20, 2020

    hearing, and is otherwise DENIED. Because the Court is authorizing virtual




          4 Flagler also argues that Jaeckle’s factual allegations fail to support
    entitlement to punitive damages. (Doc. 38). The Court need not address that
    argument after finding that punitive damages are not available under Title IX.


                                            6
Case 3:19-cv-01323-TJC-MCR Document 53 Filed 08/25/20 Page 7 of 7 PageID 1875




    depositions at Defendant’s request, it expects Defendant to be flexible and

    responsive in the scheduling of depositions.

            3.   Plaintiff’s Motion for Extension of Time to Complete Discovery and

    to Extend All Deadlines (Docs. 49, 50) is GRANTED in part, to the extent

    stated on the record at the August 20, 2020 hearing, and is otherwise DENIED.

    By separate Order, the Court will issue an amended Case Management and

    Scheduling Order.

            DONE AND ORDERED in Jacksonville, Florida the 25th day of August,

    2020.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

    tnm
    Copies:

    Counsel of record




                                           7
